Title: [Notes of Debates on the Articles of Confederation, Continued] July. 26.
From: Adams, John
To: 


       Rutledge and Linch oppose giving the Power of regulating the Trade and managing all Affairs of the Indians, to Congress. The Trade is profitable they say.
       Gwinnett is in favour of Congress having such Power.
       Braxton is for excepting such Indians as are tributary to any State. Several Nations are tributary to Virginia.
       Jefferson explains it to mean the Indians who live in the Colony. These are Subject to the Laws in some degree.
       Wilson. We have no Right over the Indians, whether within or without the real or pretended Limits of any Colony.... They will not allow themselves to be classed according to the Bounds of Colonies. Grants made 3000 miles to the Eastward have no Validity with the Indians. The Trade of Pensilvania has been more considerable with the Indians than that of the neighbouring Colonies.
       Walton. The Indian Trade is of no essential service to any Colony. It must be a Monopoly. If it is free it produces Jealousies and Animosities, and Wars. Carolina very passionately considers this Trade as contributory to her Grandeur and Dignity. Deerskins are a great Part of the Trade. A great difference between S. Carolina and Georgia. Carolina is in no danger from the Indians at present. Georgia is a frontier and Barrier to Car. G. must be overrun and extirpated before Car. can be hurt. G. is not equal to the Expence of giving the Donations to the Indians, which will be necessary to keep them at Peace. The Emoluments of the Trade are not a Compensation for the Expence of donations.
       Rutledge differs from Walton in a Variety of Points.—We must look forward with extensive Views. Carolina has been run to an amazing expence to defend themselves vs. Indians. In 1760 &c. fifty thousand Guineas were spent. We have now as many Men on the frontiers, as in Charlestown. We have Forts in the Indian Countries. We are connected with them by Treaties.
       Lynch. Congress may regulate the Trade, if they will indemnify Car. vs. the Expence of keeping Peace with the Indians, or defending Us vs. them.
       Witherspoon. Here are two adjacent Provinces, situated alike with respect to the Indians, differing totally in their Sentiments of their Interests.
       Chase. S. Carolina claims to the S. Sea. So does North, Virginia, and Massachusetts Bay. S. Carolina says they have a Right to regulate the Trade with the Indians. If so 4 Colonies have all the Power of regulating Trade with the Indians. S.C. alone could not stand alone vs. the Indian Nations.
       Sherman moves that Congress may have a Superintending Power, to prevent Injustice to the Indians or Colonies.
       Willson. No lasting Peace will be with the Indians, unless made by some one Body. No such language as this ought to be held to the Indians. We are stronger, We are better. We treat you better than another Colony. No Power ought to treat, with the Indians, but the united States. Indians know the striking Benefits of Confederation— they have an Example of it in the Union of the Six nations. The Idea of the Union of the Colonies struck them forcibly last Year. None should trade with Indians without a Licence from Congress. A perpetual War would be unavoidable, if every Body was allowed to trade with them.
       Stone. This Expedient is worse than either of the Alternatives. What is the meaning of this Superintendency? Colonies will claim the Right first. Congress cant interpose untill the Evil has happened. Disputes will arise when Congress shall interpose.
      